Citation Nr: 0431645	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a subsistence allowance payable at an 
institution of higher learning rate while attending 
Productivity Point International.  

2.  Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for loss of right lower extremity, right knee and low 
back disability, and incontinence.  

3.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
February 1992 and from January 1998 to May 1999.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge in March 2004.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2003).  A motion to advance this case on the docket was 
denied in April 2004.  

The issues of entitlement to benefits under the provisions of 
38 U.S.C. § 1151 for loss of right lower extremity, right 
knee and low back disability, and incontinence and 
entitlement to automobile and adaptive equipment or for 
adaptive equipment are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  While attending Productivity Point International from 
June 19, 2000, to February 14, 2001, the veteran was granted 
Chapter 31 vocational rehabilitation subsistence allowance at 
a rate based on the hours attended per week.  

2.  The veteran received an associate's degree from V. U. in 
May 2001; his transcript reflects that he received college 
credits for the training completed at Productivity Point 
International.  

3.  The record indicates that, during the veteran's period of 
coursework, Productivity Point International was empowered by 
V. U. to offer classes that would receive college credit and 
count toward an associate degree.  


CONCLUSION OF LAW

The criteria for entitlement to a subsistence allowance 
payable at an institution of higher learning rate while 
attending Productivity Point International have been met.  
38 U.S.C.A. §§ 3108, 3452 (West 2002); 38 C.F.R. §§ 21.332, 
21.4200 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to a subsistence allowance payable at an 
institution of higher learning rate while attending 
Productivity Point International.  

The veteran is seeking entitlement to a subsistence allowance 
payable at an institution of higher learning rate while 
attending Productivity Point International.  As was noted in 
the Introduction, the remaining issues are being remanded for 
additional development.  

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, in 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Such is the case 
regarding the veteran's claim for subsistence allowance at 
the institution of higher learning rate.  Therefore, based on 
the Court's decision in Manning, the Board concludes that 
this claim is not subject to the provisions of the VCAA.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board hastens to point out, however, that notwithstanding 
the fact that the VCAA appears to be inapplicable to this 
claim, the veteran has been accorded ample opportunity to 
present evidence and argument on this matter, as required by 
the Court's jurisprudence in general.  The veteran provided 
testimony in support of his claim in March 2004.  

Pertinent Law and Regulations

The rules regarding the award of subsistence allowances for 
participation in vocational rehabilitation training for 
veterans with service-connected disabilities are contained in 
38 U.S.C.A. § 3108 (West 2002).  Payments of subsistence 
allowance are made to eligible veterans who are pursuing a 
program of education or training, and such payments shall be 
paid only for the period of a veteran's enrollment in such 
program.  See 38 U.S.C.A. §§ 3108(a)(1), 3680 (West 2002); 38 
C.F.R. §§ 21.260, 21.320 (2003).  The rate of payment of a 
subsistence allowance is dependent upon participation on a 
full-time, three quarter-time, or half-time basis.  38 
U.S.C.A. § 3108 (West 2002); 38 C.F.R. § 21.260 (2003).  

Pursuant to 38 C.F.R. § 21.4272 (West 2002), VA will measure 
a college level course in an institution of higher learning 
on a credit-hour basis provided all the conditions under 
paragraph (a) or (b) of this section are met.  See also 38 
U.S.C.A. § 3688 (West 2002); 38 C.F.R. § 21.4273 (2003).  VA 
will measure a degree course on a credit-hour basis when- (1) 
An institution of higher learning offers the course; and (2) 
A nationally recognized accrediting association either- (i) 
Accredits the institution of higher learning, or (ii) 
Recognizes the institution as a candidate for accreditation; 
and (3) The credits earned in the course can be applied 
towards an associate, baccalaureate or higher degree which 
is- (i) Appropriate to the level of the institution of higher 
learning's accreditation, or (ii) Appropriate to the level of 
the institution of higher learning's candidacy for 
accreditation; and (4) The course is offered on a semester-
hour or quarter-hour basis, and (5) The degree to which the 
course credits is applicable either- (i) Is granted by the 
institution of higher learning offering the course, (ii) Is a 
part of a concurrent enrollment as described in 
38 C.F.R. § 21.4233(b), or (iii) Is being pursued by a 
nonmatriculated student as provided in 38 C.F.R. § 21.4252 
(1), (2) or (3). 38 C.F.R. § 21.4272 (2003).

VA defines an institution of higher learning as a college, 
university, or similar institution, including a technical or 
business school, offering postsecondary level academic 
instruction that leads to an associate or higher degree if 
the school is empowered by the appropriate State education 
authority under State law to grant an associate or higher 
degree.  38 U.S.C.A. § 3452 (West 2002); 38 C.F.R. 
§ 21.4200(h) (2003).

Analysis

The basic facts in this case do not seem to be in dispute.  A 
rehabilitation plan was prepared for the veteran on June 13, 
2000 with the goal of securing employment as a Computer 
Systems Administrator.  The educational objective to achieve 
this goal was completion of Microsoft Certifications.  The 
training facility that was agreed to best meet his education 
needs was Productivity Point International.  The training 
program was from June 19, 2000, to February 14, 2001.  While 
training at Productivity Point International, the veteran 
received a Chapter 31 vocational rehabilitation subsistence 
allowance based on his actual clock hours per week of 
training.  

In May 2001, the veteran obtained an associate's degree from 
V. U.  His transcript reflects that he received college 
credits for the training completed at Productivity Point 
International.    

The veteran contends that he is entitled to a subsistence 
allowance at the institution of higher learning rate because 
his participation was "full time," because the courses 
taken were accepted for college credits by V. U., and because 
Productivity Point International was affiliated with V.U., an 
institution of higher learning.  

The RO denied entitlement to a subsistence allowance at an 
institution of higher learning rate based on a determination 
that Productivity Point International was not an institution 
of higher learning as defined by VA.  The RO noted that an 
articulation agreement between Productivity Point 
International and V. U. was not operational until February 
16, 2001.  In essence, the RO maintained that V. U. and 
Productivity Point International entered into an articulation 
agreement after the veteran had completed his training at 
Productivity Point International, and that V. U. subsequently 
added these courses to his transcript and awarded him college 
credits as credit for prior training.  

The Board acknowledges the concerns raised by the RO.  In 
particular, the Board finds instructive the memorandum 
drafted by a VA counseling psychologist on October 10, 2001.  
The memorandum read, in part:  It is my opinion that in their 
aggressive marketing, Productivity Point International misled 
the veteran concerning their relationship with [V.U.].  The 
veteran made assumptions about his subsistence allowance 
based upon incorrect information."  

However, upon review, the Board notes that the memorandum 
fails to reference three documents which the Board finds 
essential in addressing the issue at hand.  The first 
document is a partnership contract, dated March 21, 2000, 
between Productivity Point International and V.U. wherein the 
parties agreed that Productivity Point International would 
offer certain classes that would receive college credits.  
The second is a May 2000 letter from Productivity Point 
International to V.U. wherein they request a "new 
partnership agreement" with V.U. and ask that the university 
provide college credit for the curriculum outlined.  See May 
19, 2000 letter.  A handwritten notation states that the plan 
was agreed to by C.R. on June 5, 2000.  [Records reflect that 
C.R. is the Director of the Elkhart campus of V.U..]  The 
third is a June 2001 email from S.S., a VA certifying 
official at V.U., wherein it is confirmed that C.R. of the 
Elkhart campus had entered into a partnership with 
Productivity Point International on March 21, 2000 to teach 
specific computer courses for the university.  The students 
would pay Productivity Point International their fees and for 
an additional $15 per course, paid to V.U., the student could 
earn college credit in courses which counted towards a 
certificate in WAN Computer Networking Technology.  See email 
dated June 22, 2001.  The email stated that the relationship 
between V.U. and Productivity Point International ended on 
April 23, 2001.  

Moreover, the October 2001 VA memorandum itself noted that 
"The veteran has provided a transcript from V.U. that has 
granted college credit for the courses complete at 
Productivity Point International.  The credits were placed on 
his transcript for the Fall 2000 and Spring 2000 school 
year."

Despite assertions to the contrary noted in the October 2001 
memorandum, this evidence indicates that beginning in March 
2001 Productivity Point International had an agreement with 
V.U. whereby students who attended Productivity Point 
International would receive college credits that would count 
toward a certificate or degree from the university.  This 
agreement was not terminated until April 23, 2001.  As noted 
above, the veteran attended Productivity Point International 
from June 2000 to February 2001.  Notwithstanding suggestions 
in the October 2001 memorandum that Productivity Point 
International "misled" students regarding their 
relationship with V.U., the partnership contract showing that 
the parties entered into a "training agreement" on March 
21, 2000 has not been shown to be fraudulent.  Therefore, the 
veteran's training at Productivity Point International 
occurred during a period when the facility was empowered to 
provide coursework that would receive college credit from the 
university.  

Given the above, the Board finds that for the period of the 
veteran's training at Productivity Point International, June 
2000 to February 2001, the facility met the definition of an 
institution of higher learning.  It follows, therefore, that 
the veteran is entitled to a subsistence allowance payable at 
an institution of higher learning rate while attending 
Productivity Point International.  


ORDER

Entitlement to a subsistence allowance payable at an 
institution of higher learning rate while attending 
Productivity Point International is granted.  


REMAND

2.  Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for loss of right lower extremity, problems with the 
right knee and low back, and incontinence.  

3.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

Reasons for remand

The VCAA

As has been discussed by the Board above, the VCAA has 
enhanced the duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

After a careful review of the record, the Board notes that 
there has been no VCAA compliance letter issued regarding the 
remaining issues on appeal, those involving the claim under 
38 U.S.C. § 1151, and the automobile and adaptive equipment 
claim.  

A decision of the United States Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the Veterans Benefits Administration (VBA) because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED to the VBA for the 
following action:

VBA must review the veteran's VA claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  If required by the 
circumstances, the claims should then be 
readjudicated.  If no readjudication is 
necessary, of if the claims are 
readjudicated and the outcome is 
unfavorable to the veteran, the case 
should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



